internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eoeg eo2 - plr-112164-00 date date re legend tribe a tribe b business council college a college b commission dear this letter is in response to a request submitted by your representative on date as amended by a letter dated date for a ruling that college a is an integral part of tribe a facts and representations tribe a is listed in federal_register date as a federally recognized tribe and in revproc_2001_15 i r b as a tribe that is treated as a state for specified purposes under the internal_revenue_code the code business council is the governing body of tribe a business council exercises the general governmental functions of tribe a including formation of corporations and adoption of measures to provide for the educational needs of the members of tribe a business council chartered college a as a separate non-profit educational corporation under the laws of tribe a college a has been delegated the authority to provide post-secondary educational opportunities within the reservation of tribe a college a is governed by a board_of directors who are appointed by the business council of tribe a a majority of the directors of college a must be members of tribe a college a is a satellite campus of college b and functions for educational accreditation purposes as the tribe a campus of college b college b is owned and operated by tribe b which is also listed in federal_register date as a federally recognized tribe and in revproc_2001_15 i r b as a tribe that is treated as a state for specified purposes under the code college b is accredited by commission college a intends to eventually seek its own accreditation current funding for the satellite campus is provided jointly by tribe a and tribe b the college a curricula is jointly managed by tribe a and tribe b at campus facilities provided by tribe a law and analysis indian tribal governments are treated as states under sec_7871 and as such they are not subject_to many federal taxes sec_7701 defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions and have sovereign powers generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see sec_511 revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 rev'd on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state was not pledged for mssic's obligations only three of eleven directors were selected by state officials the district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev'g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court's opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of a state nevertheless in determining whether an enterprise is an integral part of an indian_tribe or a state it is necessary to consider all of the facts and circumstances including the indian tribe’s or the state's degree of control_over the enterprise and the indian tribe’s or the state's financial commitment to the enterprise sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations supports the position that an entity that is separate from a state or political_subdivision may still be an integral part of that state or political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state sec_301_7701-2 provides for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in part for federal tax purposes the term corporation means - a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic an association as determined under sec_301_7701-3 a business_entity wholly owned by a state or any political_subdivision thereof thus the check-the-box_regulations indicate that even though the college a is incorporated as a separate legal entity from tribe a college a nevertheless may be treated as an integral part of tribe a if college a so qualifies the facts and circumstances indicate that college a is an integral part of tribe a college a was created by tribe a’s governing body business council as part of the general powers and duties conveyed to business council in the tribal constitution the organizing documents for college a specifically provide that college a is a nonprofit educational corporation chartered under the laws of tribe a and delegated the tribe’s educational powers and functions college a’s purposes are to provide post-secondary education within the reservation of tribe a at least three of college a’s five member board_of directors must be members of tribe a the selection criteria for directors are determined by business council and college a board vacancies are filled by the tribe a business council in addition business council may appoint one ex officio director to serve as a liaison between the board_of directors of college a and the business council of tribe a college a must submit annual reports to tribe a’s business council regarding the college’s activities and financial matters any amendments to college a’s formation documents are not effective until ratified and adopted by a majority vote of the tribe a business council these facts are consistent with exercise of significant control_over college a by tribe a in addition the facts demonstrate tribe a’s substantial financial commitment to college a tribe a provides the necessary funding for college a with additional funding provided by tribe b and from public donations because tribe a a federally recognized tribe has demonstrated its financial commitment and control_over college a and the services college a provides we conclude that the college a is an integral part of tribe a because college a is an integral part of tribe a an entity not subject_to federal tax under sec_7871 of the code college a’s income is also not subject_to federal tax conclusion college a is an integral part of tribe a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent although college a is not required to file federal_income_tax returns a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the submissions the material is subject_to verification on examination sincerely elizabeth purcell chief exempt_organizations branch office of district_counsel associate chief_counsel tax exempt and government entities
